RESTATED EMPLOYMENT AGREEME

NT



This Restated Agreement, is effective the 1st day of January, 2001, by and
between Synalloy Corporation, a corporation organized under the laws of the
State of South Carolina (the "'Corporation"'), and James G. Lane, Jr. a resident
of Greenville, South Carolina ( the "'Employee"').

W I T N E S S E T H:

WHEREAS, the Corporation and the Employee are parties to that certain agreement
dated September 24th, 1986, as amended from time to time, respecting the
Employee's employment with the Corporation ( the "'Employment Agreement"'); and

WHEREAS, the parties desire to restate the terms of the Employment Agreement so
the terms of the original employment agreement and all applicable previously
adopted amendments thereto are reflected in one agreement; and

That in consideration of the agreements hereinafter contained, the parties
hereto agree as follows:

Employment

. The Corporation agrees to employ the Employee and the Employee agrees to serve
the Corporation as Chief Executive Officer until December 31, 2001, and in such
other capacity as the Board of Directors of the Corporation ( the "'Board"') may
designate from time to time. The Corporation agrees that during the term hereof,
it will not require the Employee to relocate his residence in order to perform
his duties hereunder.



Term

. During the term of his employment, the Employee shall devote his full time,
attention, skill and efforts to the performance of his duties for the
Corporation.



Compensation

. The Corporation shall pay the Employee beginning January 1, 2001, and
continuing during the term of his employment hereunder, a base salary of One
Hundred Eighty Thousand and 00/100ths Dollars ($180,000.00) per year together
with compensation payable as provided in Paragraph 4 below, unless forfeited by
the occurrence of any of the events of forfeiture specified in Paragraph 8
below. Salary shall be payable quarterly.



Bonus

. In addition to the base salary provided for in Paragraph 3 above, for each
fiscal year beginning with the fiscal year ending December 31, 2001 and provided
Employee is in the employ of the Corporation on the last day of such fiscal year
(except as provided in paragraphs 6 and 7 hereof), the Employee shall be
entitled to a bonus equal to four percent (4%) of "'net earnings before income
taxes"' in excess of ten percent (10%) of average shareholders' equity.



As used in this Agreement, the term "'net earnings before income taxes"' shall
mean the net earnings from all continuing operations of the Corporation after
allowances for parent company expenses (other than the bonus-compensation
payable under this Agreement). Such net earnings before income taxes shall be
determined and certified by the independent public accountants regularly
retained by the Corporation, in accordance with sound accounting principles and
consistent with the past accounting practices of the Corporation (except as
otherwise expressly provided for herein), within ninety (90) days after the end
of its fiscal year (December 31), and the determination of such accountants (not
only with respect to the amounts involved, but also with respect to what
constituted net earnings from operations) shall be final, binding and conclusive
upon the parties hereto. In making such determination, all gains or losses
realized on the sale or other disposition of capital assets shall be excluded.
The Corporation may at any time or times change or discontinue any or all of its
present or future operations, or may close, sell or move any one or more of its
plants, facilities or divisions, or may undertake any new or other operations,
or may take any and all other steps which the Board, in its exclusive judgment,
shall deem advisable or desirable for the Corporation, and if any such action
taken by the Corporation or its Board adversely affects net earnings after
before hereinabove defined, the Employee shall have no claim or recourse by
reason of any such action.

Vacations

. The Employee shall be entitled (each year) to a vacation of four (4) weeks,
during which time his compensation shall be paid in full. Said vacation may be
taken by the Employee over a consecutive period or in several non-consecutive
periods, at the discretion of the Employee.



Disability

. If because of illness, physical or mental disability, or other incapacity,
certified by a physician acceptable to the Corporation, Employee shall fail to
render the services provided for by this Agreement, or if Employee contracts an
illness or injury, certified by a physician acceptable to the Corporation, which
will permanently prevent the performance by him of the services provided for by
this Agreement, then the "'base salary"' provided for in Paragraph 3 hereof
shall continue to the next anniversary date of the term of this Agreement, but
in no event less than three (3) months, with the bonus-compensation for that
fiscal year to be prorated to the date Employee's disability commenced;
provided
,
however
, should any such disability result from a pre-existing condition of Employee's
health at October 1, 1986, then the Corporation, at its option, may terminate
the period of employment under this Agreement by notice to Employee, effective
ninety (90) days after the giving of such notice, during which ninety-day notice
period Employee's "'base salary"' shall continue, any bonus-compensation to
which the Employee may be entitled under Paragraph 3 hereof to be prorated to
the date such ninety (90) day notice of termination is given Employee.



Death

. If the Employee dies during the term of this Agreement, then the "'base
salary"' provided for in Paragraph 3 hereof shall continue to the next
anniversary date of the term of this Agreement, but in no event less than three
(3) months, which "'base salary"' shall be paid to the estate of Employee, with
the bonus-compensation for that fiscal year to be prorated to the date of
Employee's death;
provided
,
however
, should the death of Employee result from a pre-existing condition of his
health at October 1, 1986, the Corporation may terminate this Agreement upon
payment to the estate of Employee of three (3) months "'base salary"' and that
portion of the bonus-compensation prorated to the date of Employee's death. In
the event of Employee's death and the termination of this Agreement on the terms
of this paragraph, all obligations of the Corporation under this Agreement shall
cease and terminate.



Termination for Cause

. Nothing in this Agreement shall be construed to prevent the Corporation from
terminating Employee's employment hereunder at any time (a) because of his
fraud, dishonesty, gross negligence, willful misconduct, misappropriation,
embezzlement, excessive absences from work (except for reasons of health), or
the like, or (b) if he shall have violated any provisions of this paragraph
shall not constitute a breach of this Agreement by the Corporation.



Covenant Not to Compete

. Employee agrees during the term of employment and for a period of two (2)
years after his employment terminates, the Employee will not, without the prior
written approval of the Board, become an officer, employee, agent, partner, or
director of any business enterprise in substantial, direct competition with the
businesses of the Corporation or any subsidiary of the Corporation as they
existed on the date his employment terminated and limited to the States of South
Carolina, Tennessee, and Alabama. However, Employee shall not be prohibited from
competing in the insurance and self-insurance industries.



Severability

. The invalidity of unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision hereof.



Arbitration

. Any controversy or claim arising out of, or relating to this Agreement, or the
breach thereof, shall be settled by arbitration in the City of Spartanburg,
State of South Carolina, in accordance with the rules then obtaining of the
American Arbitration Association, and judgment upon the award rendered may be
entered in any Court having jurisdiction thereof.



Notices

. Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing, and if sent by registered or certified mail to his
residence in the case of Employee, or to its Executive Offices in the case of
the Corporation.



Benefit

. This Agreement, in accordance with its terms and conditions, shall inure to
the benefit of and be binding upon the Corporation, its successors and assigns,
including but not limited to any corporation which may acquire all or
substantially all of the Corporation's assets and business, or with or into
which the Corporation may be consolidated or merged, and Employee, his heirs,
executors, administrators, and legal representatives, provided that the
obligations of the Employee hereunder may not be delegated. Employee agrees,
however, that any such sale or merger shall not be deemed a termination
hereunder provided that the Employee's operational duties are not substantially
reduced as a result thereof.



Situs

. This Agreement shall be construed in accordance with and governed by the laws
of the State of South Carolina.



Entire Agreement

. This instrument contains the entire agreement of the parties hereto. It may
not be changed orally, but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

WITNESSES

SYNALLOY CORPORATION

     

                                             

By:

                                                              

   

Gregory M. Bowie

                                             

Its:

Vice President, Finance

As to Synalloy Corporation

       

                                                              

   

James G. Lane, Jr.

                                             

   

As to Synalloy Corporation

   

